Citation Nr: 0814567	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with degenerative disc disease, currently rated as 40 percent 
disabling. 

2.  Entitlement to an increased evaluation for epicondylitis, 
right elbow, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for subpatellar 
chondromalacia, left knee.  

4.  Entitlement to a compensable evaluation for subpatellar 
chondromalacia, right knee.  

5.  Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had periods of active duty service from October 
1973 to March 1974, from May 1979 to May 1986, from January 
1988 to February 1994, and from March 1995 to August 1995, 
with periods of active duty for training (ACDUTRA).  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  

By rating decision in April 2006, the RO increased the 
veteran's low back disability rating from 10 percent to 20 
percent, effective January 12, 2006.  Further, by an August 
2007 rating decision, the RO increased the low back 
disability rating to 40 percent, effective March 20, 2007.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

In his September 2005 substantive appeal, the veteran 
appeared to be raising a claim for service connection for his 
neck and shoulders.  Thus, these issues are referred back to 
the RO for clarification and necessary appropriate action.  

The issue of entitlement to service connection for heart 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to January 12, 2006, the veteran's service-
connected lumbar strain with degenerative disc disease was 
manifested by subjective complaints of pain; but without 
limitation of forward flexion to 60 degrees or less, and 
without muscle spasm, abnormal gait, abnormal spinal contour, 
ankylosis or incapacitating episodes of at least two weeks 
over the past 12 months.

2.  From January 12, 2006 to March 20, 2007, the veteran's 
service-connected lumbar strain with degenerative disc 
disease was manifested by some pain on motion, but without 
limitation of forward flexion to 30 degrees or less; 
ankylosis; or incapacitating episodes of at least four weeks 
over the past 12 months.  

3.  From March 20, 2007, the veteran's service-connected 
lumbar strain with degenerative disc syndrome is manifested 
by pain and limitation of motion, but not incapacitating 
episodes of at least six weeks; and there has been no medical 
finding of ankylosis.  

4.  Prior to March 20, 2007, the veteran's service-connected 
epicondylitis, right elbow was not productive of  flexion 
limited to 90 degrees, extension limited to 75 degrees, or 
any limitation of supination and pronation. 

5.  From March 20, 2007, the veteran's service-connected 
epicondylitis, right elbow, is productive of limitation of 
pronation beyond the middle arc, but without flexion limited 
to 55 degrees or extension limited 100 degrees.  

6.  The veteran's service connected subpatellar 
chondromalacia, left knee, is not productive of flexion 
limited to 45 degrees or less; there is no limitation of 
extension, ankylosis, recurrent subluxation or lateral 
instability, cartilage removal, or frequent episodes of 
"locking" and effusion into the joint.  

7.  The veteran's service connected subpatellar 
chondromalacia, right knee, is not productive of flexion 
limited to 45 degrees or less; there is no limitation of 
extension, ankylosis, recurrent subluxation or lateral 
instability, cartilage removal, or frequent episodes of 
"locking" and effusion into the joint.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 2006, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
veteran's service-connected lumbar strain with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  From January 12, 2006 to March 20, 2007, the criteria for 
entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected lumbar strain 
with degenerative disc disease have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).

3.  From March 20, 2007, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the 
veteran's service-connected lumbar strain with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5237-5243 (2007).

4.  Prior to March 20, 2007, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for 
epicondylitis, right elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71a, Diagnostic Codes 5024, 5206, 5207, 5208, 5213 
(2007).

5.  From March 20, 2007, the criteria for entitlement to a 
disability evaluation of 30 percent, but no higher, for 
epicondylitis, right elbow have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71a, Diagnostic Code 5213 (2007).

6.  The criteria for entitlement to a compensable evaluation 
for subpatellar chondromalacia, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5256-5261 (2007).

7.  The criteria for entitlement to a compensable evaluation 
for subpatellar chondromalacia, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5256-5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to increased ratings  sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2004, which was prior to the 
January 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the June 2004 VCAA notice along with the 
March 2006 letter fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in a 
statement attached to his substantive appeal, the veteran 
specifically addressed his disabilities and the effect his 
disabilities had on his daily activities demonstrating that 
he had actual knowledge of the requirements for an increased 
rating.  Further, the veteran is represented by a National 
service organization, which would have actual knowledge of 
the information necessary to substantiate the veteran's 
claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the increased rating issues and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations with respect to his 
service-connected disabilities in June 2004, January 2006 and 
March 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.    See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the increased rating issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

I.  Lumbar Strain with Degenerative Disc Disease

The present appeal involves the issue of whether an increased 
rating is warranted for the veteran's service-connected 
lumbar strain with degenerative disc disease.  The veteran 
filed his current claim for an increased rating in May 2004.  
The January 2005 rating decision continued the 10 percent 
disability rating.  However, as previously noted, the April 
2006 rating decision increased the disability rating to 20 
percent, effective January 12, 2006.  Further, the August 
2007 rating decision increased the disability rating to 40 
percent, effective March 20, 2007.  Thus, the Board must 
determine whether a rating in excess of 10 percent is 
warranted prior to January 12, 2006; whether a rating in 
excess of 20 is warranted from January 12, 2006 to March 20, 
2007; and whether a rating in excess of 40 percent is 
warranted from March 20, 2007.   

Under the rating criteria for the spine, a general rating 
formula provides for the disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for diseases 
and injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Prior to January 12, 2006

The veteran was afforded an initial VA examination in June 
2004.  The veteran complained of a considerable amount of 
chronic low back pain.  On physical examination, straight leg 
raising was to 90 degrees on both the left and right side. 
Range of motion measured with a goniometer was 90 degrees 
flexion, 20 degrees extension out of 35 degrees, 30 degrees 
right and left lateral flexion out of 40 degrees, and 35 
degrees right and left rotation.  Careful palpation over the 
lumbar spine failed to review any evidence of muscle spasm or 
tenderness to deep palpation.  The veteran walked on his 
heels and toes without any difficulty.  He moved around well 
from the examiner table.  He walked and ambulated with a 
normal gait without any difficulty or problems but he did 
have x-ray finding of the lumbar spine that verified the 
veteran's pain.  Contemporaneous x-rays showed narrowing of 
the L4-5 interspaces and some sclerosis of the joints at L5 
and S1.  These were chronic irritations to the veteran even 
though the range of motion was slightly limited.  The veteran 
still functioned fairly well.  The diagnosis was recurrent 
lumbar sprain with x-ray diagnosis of narrowing of the L4-5 
interspaces with some sclerosis of the joint of L5 and S1.  

VA and private treatment records during this time period 
showed continuing complaints of low back pain.  
Significantly, a February 2004 private treatment record 
showed that the veteran presented with a two day history of 
worsening lumbar back pain.  However, he reported no 
radiation or loss of bowel or bladder.  The veteran denied 
any lower extremity neurological symptoms or problems.  

Therefore, prior to January 12, 2006, there is no medical 
evidence to warrant a 20 percent rating or higher.  There has 
been no objective finding of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The June 
2004 VA examination showed range of motion was 90 degrees 
flexion.  Moreover, even though some limitation was noted on 
lateral flexion and extension, the combined range of motion 
was still greater than 120 degrees.  Further, the VA examiner 
found no evidence of guarding, abnormal gait, abnormal spinal 
contour, muscle spasm or ankylosis.  There is no medical 
evidence of record demonstrating any additional limitation of 
function. 

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  There is no 
medical evidence showing additional loss due to pain, 
weakness, fatigability or incoordination to warrant a higher 
rating.  At the VA examination, the examiner noted that the 
veteran still functioned fairly well.   

Further, there is no medical evidence of record showing that 
the veteran currently suffers from incapacitating episodes 
having a total duration of at least two weeks during the past 
12 months to warrant a 20 percent rating under this 
provision.   

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the VA examination was silent with respect to any 
findings of neurologic abnormalities associated with the 
veteran's service-connected lumbar spine disability.  
Moreover, there has been no objective finding of bladder or 
bowel dysfunction and at the private February 2004 
examination, the veteran has expressly denied any such 
problems.  Thus, an additional separate rating is not 
warranted for any neurological symptoms.  In sum, the 
veteran's currently manifested symptoms associated with his 
low back disability are adequately contemplated in the 
current 10 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for lumbar strain with 
degenerative disc disease prior to January 12, 2006.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

From January 12, 2006 to March 20, 2007

The veteran was afforded another VA examination in January 
2006.  The veteran reported that he had constant low back 
pain.  He gauged it at 5-6/10 and during flare-ups that 
occurred once or twice a day, at 10/10.   When a flare-up 
occurred, he would sit down for a short period of time until 
the pain subsided.  He had never been incapacitated or 
disabled by the back pain.  The veteran indicated that he had 
pain radiating down the posterior aspect of both legs 
intermittently, which occurred once or twice a month without 
specific provocation and no particular pattern.  He did not 
fall and he had no obvious weakness in his legs.  Bowel and 
bladder function have been normal.  The veteran never had 
surgery on his lumbar spine.  The examiner noted that June 
2004 x-rays of his lumbar spine demonstrated some narrowing 
of L4-5 disk space and some facetted sclerosis at the L5-S1 
level.  The examiner noted that the veteran had rheumatoid 
arthritis that was diagnosed in 2004.  The veteran provided 
that he was relatively sedentary except for his work.  He did 
some house work and yard work, but did not exercise 
regularly.  The veteran worked as a correctional officer.  
The veteran had not missed work because of his back.  On 
physical examination, the veteran could only flex to 45 
degrees.  He could extend to 20 degrees.  He could  flex to 
the left and right and rotate to the left right zero to 20 
degrees.  At these extremes, the veteran did have some low 
back pain and could go no further.  The paralumbar muscles 
were a little tight, indicating some mild spasm, but were not 
particularly tender.  Except as noted in the history and 
examination above, there was no change in active or passive 
range of motion during repeat motion testing and no 
additional losses of range of motion of the spine due to 
pain, weakness, impaired endurance, fatigue, incoordination 
or flare-ups.  On neurological examination, the veteran had 
normal strength in his legs and upper extremities.  There was 
no atrophy.  Tone and posture were normal.  Routine gait and 
coordination were normal.  Reflexes were 1+ upper 
extremities, 2+ knees and 2+ ankles.  Plantar responses were 
flexor and sensory examination was normal.  Straight leg 
raising was normal in supine and sitting positions.  The 
examiner noted that the veteran did have some minimal 
degenerative disk disc in the lumbar spine as evidence by x-
ray.  He had no evidence to suggest lumbar nerve root 
compromise with basically a normal neurological examination.  
There was some limitation of lumbar spine motion in all 
directions but particularly flexion.  This was likely 
secondary to some recurrent paralumbar muscle and strain.     

Private treatment records during this time period showed 
continuing complaints of back pain and a doctor's 
recommendation of light range of motion.    

The Board acknowledges a September 2005 statement from the 
veteran's spouse as well as an April 2006 statement from the 
veteran.  Both statements relay that the veteran is in 
constant pain.  However, they primarily seem to focus on the 
veteran's nonservice-connected rheumatoid arthritis as well 
as other nonservice-connected disabilities not currently 
before the Board.  

Based on the medical evidence of record, the Board finds that 
when applying the general rating formula to the veteran's low 
back disability, there is no competent medical evidence to 
warrant a rating in excess of 20 percent from January 12, 
2006 to March 20, 2007.  There has been no objective finding 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent rating.  The most restrictive 
range of motion found was 45 degrees flexion documented at 
the January 2006 VA examination.  

Again, the Board acknowledges that the veteran has chronic 
low back pain and thus, recognizes the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 20 percent.  
Although the examiner noted pain at the extreme ranges, the 
January 2006 VA examination found that there was no 
additional limitation due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.    

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  In fact, 
the January 2006 examination report specifically stated that 
there had been no incapacitating episodes and the veteran had 
not missed work because of his back.    

Again, with respect to neurologic abnormalities, pursuant to 
Note (1) of the general rating formula for disease and 
injuries of the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability during this period.  The Board recognizes 
that the veteran has complained of pain radiating to the 
lower extremities.  However, the VA examination did not find 
any neurological defect in either lower extremity related to 
the veteran's back disability.  Significantly, the VA 
examiner found that the veteran's motor, sensation and 
strength were normal.  The examiner noted that basically it 
was a normal neurological examination.  It was also noted 
that bowel and bladder function had been normal.  Thus, the 
Board finds that a separate rating is not warranted for any 
other neurological symptoms and the veteran's manifested 
symptoms associated with his low back disability were 
adequately contemplated in the 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected lumbar strain with degenerative disc disease from 
January 12, 2006 to March 20, 2007.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

From March 20, 2007

The veteran was afforded another VA examination in March 
2007.  The veteran had not had surgery on his back, but was 
treated in a rheumatology clinic for rheumatoid arthritis.  
He had a constant dull pain, 5/10, with flare-ups 8-9/10, 
four to five days a week.  Duration is dependent on how soon 
he took his medication.  He had nonspecific factors that 
would aggravate and noticed alleviation of pain with 
medication.  He had an especially difficult time in the 
morning where he had back pain and stiffness.  The  veteran 
reported radicular symptoms right greater than left in an L4-
5 distribution just of his ankles whenever he bent forward 
too far and reported at least one incapacitating episode in 
the last 12 months of two days of bed rest prescribed by his 
rheumatologist, although the examiner stated that he did not 
have the report.  With respect to daily activities, the 
veteran did not do much by way of climbing roofs or trees any 
more.  He did not do a lot of lifting and very little in 
terms of mowing and raking.  He could perform his own self 
care and reported that he can walk just short of a quarter 
mile before he had pain in his back and knees and had to 
stop.  He worked as a corrections officer where he did a lot 
of walking, but most days it was less than 5000 steps.  He 
indicated that they were being easy on him since he had five 
years left.  On physical examination, the veteran's posture 
and gait were slightly abnormal.  He had a stiff gait and 
slightly wide-based, but used no assistive devices or medical 
orthotics.  Examination of the lumbar spine showed spasms 
bilaterally on the paraspinals through the thoracolumbar 
region with tenderness in the same distribution.  Flexion was 
to 30 degrees, extension to 20 degrees, left and right 
lateral flexion to 20 degrees, and left and right rotation to 
20 degrees, all with pain at the end ranges and with 
repetitive motion, he had increased pain but no further 
decreases in range of motion.  The examiner reported that 
except as noted in the history and examination above, there 
was no change in active or passive range of motion during 
repeat motion testing and no additional losses of range of 
motion of the spine due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  The 
diagnosis was chronic lumbar strain with history of 
degenerative disk disease.   

Initially the claims file was not available for review.  
However, an August 2007 e-mail from the examiner showed that 
he subsequently reviewed the claims file and there were no 
changes in the examiner and diagnoses previously given.  

Based on the medical evidence of record, the Board must 
conclude that a rating in excess of 40 percent from March 20, 
2007 is not warranted.  Under the general rating formula, 40 
percent rating is the maximum rating allowed based on 
limitation of motion.  Moreover, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 
Vet.App. 80 (1997).  Thus, since the veteran has been granted 
the maximum rating possible under limitation of motion codes 
for the lumbar spine, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.  Further, 
there has been no medical evidence of unfavorable ankylosis 
of the lumbar spine so a 50 percent rating is not warranted.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  At the March 2007 VA 
examination, the veteran reported only one incapacitating 
episode in the last 12 months where bed rest was prescribed 
for two days.  Essentially, the claims file is silent with 
respect to any objective medical findings of incapacitating 
episodes requiring physician prescribed bed rest having a 
total duration of six weeks.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, despite the veteran's claims of radicular symptoms, 
there has been no objective findings of any neurological 
abnormalities associated with the veteran's low back 
disability.  The March 2007 VA examination was silent with 
respect to any findings of neurologic abnormalities.  Thus, 
given the lack of clinical evidence to support the diagnosis, 
the Board finds that a separate rating is not warranted for 
any neurological symptoms, and the veteran's currently 
manifested symptoms associated with his low back disability 
are adequately contemplated in the current 40 percent rating. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a schedular rating in 
excess of 40 percent from March 20, 2007 for the veteran's 
service-connected low back disability.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Epicondylitis, Right Elbow

The veteran is also seeking a higher evaluation for 
epicondylitis, right elbow.  The service-connected right 
elbow disability is currently rated as 10 percent disabling 
under Diagnostic Code 5024 for tenosynovitis, which is rated 
on limitation of the affected parts.  Thus, the Board must 
determine whether a higher rating is warranted under 
diagnostic codes pertaining to the elbow.  Diagnostic Code 
5205 is for application when there is ankylosis of the elbow.  
Limitation of flexion of the forearm (elbow) is rated 10 
percent disabling when limited to 100 degrees; 20 percent 
when limited to 90 degrees for the major and minor elbow and 
70 degrees for the minor elbow; 30 percent when limited to 70 
degrees for the major elbow and 55 degrees for the minor 
elbow; 40 percent when limited to 55 degrees for the major 
elbow and 45 degrees for the minor elbow; and 50 percent when 
limited to 45 degrees for the major elbow.  38 C.F.R. § 
4.71a, Code 5206.  Under Diagnostic Code 5207, a 10 percent 
evaluation is warranted when extension of the forearm is 
limited to 60 degrees; 20 percent when limited to 75 degrees 
for major and minor elbow and 90 degrees for minor; 30 
percent when limited to 90 degrees for the major elbow and 
100 degrees for the minor elbow; 40 percent when limited to 
100 degrees for the major elbow and 110 degrees for the minor 
elbow, and 50 percent when limited to 110 degrees for the 
major elbow.  38 C.F.R.  § 4.71a, Code 5207.  A 20 percent 
rating may also be assigned when forearm flexion is limited 
to 100 degrees and extension is limited to 45 degrees.  38 
C.F.R.  § 4.71a, Code 5208.  Limitation of supination of the 
arm to 30 degrees or less is rated 10 percent.  Limitation of 
pronation of the arm is rated 20 percent for both major and 
minor elbow when motion is lost beyond the last quarter of 
arc and the hand does not approach full pronation, and for 
the minor elbow when motion is lost beyond middle of arc.  A 
30 percent rating is warranted for the major elbow for 
limitation of pronation when motion is lost beyond middle of 
the arc.  A higher rating is warranted when there is a bone 
fusion.  38 C.F.R. § 4.71a, Code 5213.  For purposes of this 
decision, the normal motion of an elbow is from 0 degrees 
extension to 145 degrees of flexion, 0 to 80 degrees of 
forearm pronation, and 0 to 85 degrees of forearm supination.  
38 C.F.R. § 4.71, Plate I.

The Board notes that there has been no suggestion of 
ankylosis of the right elbow and, thus, Diagnostic Code 5205 
has no application in this matter.  Further, the Board finds 
that Diagnostic Codes 5209 to 5212 are not relevant to the 
instant analysis because there has been no objective medical 
finding of impairment of the flail joint, ulna or radius.

The initial June 2004 VA examination noted that the veteran's 
right elbow epicondylitis had recovered quite well at the 
present time.  On physical examination, the examiner noted 
that the veteran historically had tenderness over the right 
epicondyle, which had fairly well subsided.  The veteran's 
grip was good.  There was no peripheral neuropathy.  The 
irritation appeared to be gone over the elbow at the present 
time.  The diagnosis was history of right epicondylitis, no 
residuals noted today. 

The January 2006 examination report showed that the veteran 
indicated that he had constant elbow pain.  The pain waxes 
and wanes in severity, but was always worse whenever the 
veteran rested his elbow on a firm surface such as a table.  
The veteran stated that occasionally his elbow might swell, 
about once a month, but it did not limit his activity.  The 
veteran provided that lifting up 20 pounds over his head 
produced a little elbow discomfort, but he had never been 
disabled or incapacitated as a result of his elbow.  The 
veteran reported that he was relatively sedentary except for 
his work.  He did some house work and yard work, but he did 
not exercise regularly.  The veteran had not missed any work 
as a correctional officer due to his elbow.  On physical 
examination, there was some focal tenderness in the region of 
the medial right epicondyle.  There was no swelling or 
inflammation.  The veteran was able to actively flex his 
right elbow from zero to 135 degrees and extend it to zero 
degrees.  The examiner opined that except as noted in the 
history and examination above, there was no change in active 
or passive range of motion during repeat motion testing and 
no additional losses of range of motion involved in the 
joints due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  The veteran had normal strength 
in his upper extremities.  The diagnosis was mild recurrent 
right epicondylitis.  The examiner provided that this did not 
appear to be a significantly limiting problem and there was 
no objective evidence of pathology in the elbow otherwise.  
The examiner noted that June 2004 x-rays of the elbow were 
normal.  

The March 2007 VA examination report showed that the veteran 
again reported constant pain with flare-ups occurring on a 
daily basis, lasting that day to sometimes several days.  The 
veteran stated that with specific severe flare-ups, he would 
have decreases of approximately 50 to 60 percent range of 
motion every two to three days.  These flare-ups were 
alleviated generally by ice, heat and topical analgesics and 
were aggravated by repetitive motion.  With respect to daily 
activities, the veteran reported that could use a chain saw 
with an extension, but did not do a lot of lifting, very 
little in terms of raking or mowing.  The veteran could 
perform his own self care.  The examiner noted that the 
veteran was right hand dominant.  On physical examination, 
range of motion of the right elbow was zero degrees extension 
to 130 degrees flexion, 90 degrees supination, and 40 degrees 
pronation, all with pain at the end ranges.  The veteran was 
markedly tender on the supracondylar ridge of the lateral 
epicondyle and passive flexion, pronation and extension of 
the elbow caused pain.  He had no effusion or edema.  The 
veteran's strength was diminished to 4-/5 in the lower hand 
and also with elbow and extension.  The examiner reported 
that except as noted in the history and examination above, 
there was no change in active or passive range of motion 
during repeat motion testing and no additional losses of 
range of motion of involved joints due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  
The diagnosis was right elbow epicondylitis.  

Private treatment records showed continuing complaints of 
elbow pain secondary to work activity and repetitive strain.  

Initially, based on the findings at the March 20, 2007 VA 
examination, the Board concludes that a 30 percent rating for 
the veteran's service-connected right elbow is warranted 
under Diagnostic Code 5213 for limitation of pronation from 
the date of the examination.  The VA examiner noted that the 
veteran was right hand dominant and indicated that the 
veteran's pronation was 40 degrees, which is approximately 
half of what is considered normal range of motion.  Thus, as 
it appears that the veteran has limitation of pronation to 
the extent that motion is lost beyond the middle arc, the 
Board finds that a 30 percent rating is warranted for the 
veteran's service-connected epicondylitis, right elbow from 
March 20, 2007.  This is the maximum rating allowed for 
limitation of pronation.  Further, as there is no medical 
evidence of extension limited to 100 degrees and flexion 
limited to 55 degrees, even considering additional loss due 
to pain on motion, a rating in excess of 30 percent from 
March 20, 2007 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206-5207; Deluca.  

Further, prior to March 20, 2007, the Board finds that the 
range of motion testing summarized above does not warrant a 
rating in excess of 10 percent for the right elbow.  The 
evidence does not demonstrate that the veteran experienced 
limitation of flexion to 90 degrees or less, thus a higher 
rating under Diagnostic Code 5206 is not warranted.  The 
January 2006 VA examination found flexion to 135 degrees.  
This limitation does not meet the criteria for a 20 percent 
rating under Diagnostic Code 5206.  Further, the evidence 
does not show any limitation of extension and, thus, there is 
no showing of limitation of extension to 75 degrees or more 
to warrant a higher rating under Diagnostic Code 5207.  The 
January 2006 VA examination found that the veteran's elbow 
had full extension.  Additionally, as the evidence does not 
show any limitation of extension, and thus does not show 
extension limited to 45 degrees or more, a higher rating 
under Diagnostic Code 5208 cannot be awarded.  A higher 
rating is also not warranted under Diagnostic Code 5213 as, 
with the evidence showing no loss of pronation or supination, 
there is no showing of limitation of motion of the last 
quarter arc with the hand not reaching full pronation.  

The Board acknowledges that the veteran has chronic pain and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent for the right elbow.  The January 
2006 VA examiner found that there was no additional loss of 
motion due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  In fact, the examiner found 
that he right elbow did not appear to be a significantly 
limiting problem.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected epicondylitis,  right elbow prior 
to March 20, 2007.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Subpatellar Chondromalacia, Left and Right Knees

The veteran is also seeking compensable ratings for his 
service-connected subpatellar chondromalacia of the left and 
right knees.  The veteran's service-connected bilateral knee 
disabilities have been rated by analogy under Diagnostic Code 
5259, which provides for a 10 percent rating for symptomatic 
removal of cartilage.  Turning to the other Diagnostic Codes 
applicable to knee disabilities, the Board notes that a 30 
percent disability rating is warranted under Diagnostic Code 
5256 when there is ankylosis of the knee with favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees.  Under Diagnostic Code 5257, ratings are warranted 
for recurrent subluxation or lateral instability of the knee.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  .  
Diagnostic Code 5260 provides that a rating of 10 percent 
rating is warranted for flexion limited to 45 degrees.  A 10 
percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 10 
degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 
through 5261.  Normal extension and flexion of the knee is 
from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.  Further, the Board 
notes that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.  However, the medical evidence of record does not 
include x-ray evidence of arthritis of the knees.  Therefore, 
it appears that application of Code 5003 and 38 C.F.R. § 4.59 
are appropriate in this case. 

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, as more fully discussed, the 
medical evidence is against a finding that the veteran has 
compensable limitation of motion of both flexion and 
extension.  

At the June 2004 VA examination, the veteran complained of 
pain over both knees just below the kneecap.  The veteran 
reported that he had been told that he had chondromalacia of 
both knee joints and he stated that the ache from time to 
time.  He did not indicate a lot of swelling, just chronic 
pain.  Weather changes, etc. bothered the veteran a 
considerable amount.  On physical examination, while sitting, 
the right knee could completely extend and lock in place.  He 
also completely extended the left knee and he had good 
restraint with resistance.  He had good muscle function.  In 
taking the knees from flexion to extended position, there was 
no evidence crepitus.  There was no objective findings of 
popping, swelling, effusion, or any abnormality.  There was 
no laxity of the ligaments.  Drawer sign and McMurray sign 
were negative.  The veteran complained of pain on both the 
right and left side just below the patella and lateral to the 
patella, but the examiner noted that this was a subjective 
complaint, rather than objective.  The examiner noted that x-
rays taken that month demonstrated no change in the knees.  
There were no osteophytes or effusion.  It was a normal 
examination of both knees.  The diagnosis was right and left 
knee subpatellar chondromalacia, not found on x-ray or 
physical examination. 

VA and Private treatment records showed complaints of knee 
pain.  Significantly, a February 2005 private treatment 
record showed that the veteran complained of minor right knee 
swelling.  However, on examination, the right was not 
swollen.  Contemporaneous x-rays of the knees were normal.  
The veteran was diagnosed with patellofemoral syndrome.

At the January 2006 VA examination, the veteran reported that 
his knees became swollen intermittently.  He stated that his 
knees tend to swell every three to four days during the week.  
There was no particular pattern to the swelling and it may be 
isolated to the right knee or the left knee.  The knees do 
not lock and the veteran did not fall.  The knees do not 
incapacitate him nor disable him from work.  The examiner 
noted that x-rays were obtained in June 2004 and February 
2005 and were completely normal.  The veteran had never had 
surgery on the knees.  The veteran was relatively sedentary, 
but did some house work and yard work.  He did not exercise 
regularly.  The veteran had not missed any work as a result 
of his knees.  On physical examination, the veteran could 
actively flex both knees to 135 degrees and extend to zero 
degrees.  There was no laxity of any ligament.  The knees 
were stable and they were not inflamed or tender.  There was 
some faint crepitus in both patellae particularly with deep 
knee bends.  The examiner opined that except as noted in the 
history and examination above, there was no change in active 
or passive range of motion during repeat motion testing and 
no additional losses of range of motion involved in the 
joints due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  The veteran had normal strength 
in his legs.  There was no atrophy and routine gait and 
coordination were normal.  Reflexes of the knee were 2+.  The 
examiner noted that the veteran did have some mild supatellar 
chondromalacia, but no other obvious pathology was evidence 
in the knees.    

The March 2007 VA examination report showed that the veteran 
reported constant pain in his bilateral knees 5-6/10, but he 
indicated that he had intermittent flare-ups bilaterally, and 
during flare-ups, pain will 9/10.  The stated that he cannot 
even walk for two to five minutes.  The veteran's knees were 
aggravated by walking and alleviated with rest.  He reported 
flare-ups there to four times a week.  He could only walk 
just short of a quarter of a mile before he experienced pain 
in his back and knees and had to stop.  With respect to his 
job, the veteran reported that he did do along of walking, 
but most days, it was less than 5000 steps.  On physical 
examination, the veteran's posture and gait were slight 
abnormal.  He had a stiff gait and slightly wide-based, but 
no assistive devices or medical orthotics were used.  Knee 
flexion was to 138 degrees bilaterally, with pain at end of 
range.  Extension was zero degrees with pain at end range.  
He had positivity for crepitus on patellar grind test and 
stability was normal bilaterally to valgus, varus and 
anterior drawer and McMurray testing.  There was no effusion 
or edema, but marked crepitus with flexion and extension in 
the knees.  He had normal strength, sensory and reflexes in 
the lower extremities.  The examiner indicated that except as 
noted in the history and examination above, there was no 
change in active or passive range of motion of the involved 
joints due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  The diagnoses was bilateral 
subpatellar chondromalacia with residuals of pain.  

The Board now turns to whether a compensable rating for the 
veteran's service-connected knee disabilities is warranted.  
The Board notes that Diagnostic Code a 10 percent rating is 
not warranted under Diagnostic Code 5259 because there has 
been no objective medical evidence of cartilage removal.  
Further, the Board notes that Diagnostic Code 5256 would not 
apply in this case because the pertinent medical evidence of 
record has not shown that there is ankylosis of the knees.

The Board finds that the evidence of record also does not 
support a rating under Diagnostic Code 5257.  The medical 
evidence of record reveals no evidence of recurrent 
subluxation or lateral instability.  The June 2004 and 
January 2006 VA examinations found no laxity of any ligament.  
The June 2004 and March 2007 VA examinations showed that 
Drawer and McMurray testing were negative.  The March 2007 VA 
examination also showed normal valgus and varus testing.  
 
With regard to Diagnostic Code 5258, there is no competent 
medical evidence of frequent episodes of locking and effusion 
into the joint.  While the veteran has complained of episodes 
of swelling, the medical evidence of record is silent with 
respect to any findings of effusion into the joint.  The 
March 2007 VA examination that there was no effusion.  
Moreover, the veteran specifically denied locking at the 
January 2006 VA examination.  Therefore, the Board is unable 
to find that a compensable rating is warranted under this 
Code.  

Moreover, even considering additional functional loss due to 
pain, there is no evidence that flexion is limited to 45 
degrees or extension is limited to 10 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  The most restrictive range of motion was noted 
in the January 2006 VA examination, which found range of 
motion from zero to 135 degrees.  Further, as there is no 
evidence of limitation of extension, separate ratings under 
these Codes is not warranted.  

The Board also acknowledges that the veteran has chronic 
bilateral knee pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a compensable rating.  The January 2006 and 
March 2007 VA examinations stated that there was no 
additional limitation of motion due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.    

In sum, a preponderance of the evidence is against 
compensable ratings for the veteran's service-connected 
subpatellar chondromalacia of the left and right knees.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



IV.  Extrashedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

A rating in excess of 10 percent prior to January 12, 2006, a 
rating in excess of 20  from January 12, 2006 to March 20, 
2007, and a rating in excess of 40 percent from March 20, 
2007 for the veteran's service-connected lumbar strain with 
degenerative disc disease are not warranted.  Prior to March 
20, 2007, a rating in excess of 10 percent for the veteran's 
service-connected epicondylitis, right elbow is not 
warranted.  Compensable ratings for the veteran's service-
connected subpatellar chondromalacia of the left and right 
knees are not warranted.  To that extent, the appeal is 
denied. 

From March 20, 2007, a 30 percent rating, but no higher, for 
the veteran's service-connected epicondylitis, right elbow is 
warranted.  To that extent, the appeal is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  


REMAND

The veteran is also seeking entitlement to service connection 
for a heart disability.  A December 1979 service medical 
record showed that the veteran complained of chest pain.  A 
January 1981 service examination showed a diagnosis of chest 
and back pain of uncertain etiology.  A contemporaneous 
history showed that the veteran indicated he had pain or 
pressure in chest.  An April 1983 service medical record 
showed that the veteran complained of fluttering in his chest 
that caused difficulty in breathing.  The assessment was 
deferred.  A November 1989 record showed that the veteran 
complained of chest tightness when he took a deep breath.  
Another May 1991 service medical showed that the veteran had 
chest wall pain and it hurt when he took a deep breath.  A 
March 1993 medical history showed a history of palpitation or 
pounding heart.  An undated service medical record showed a 
complaint of chest tightness.  The veteran's April 1995 
medical history showed that he reported having a palpitation 
or pounding heart.  Further, VA treatment records showed that 
the veteran had an arrhythmia and was started on beta 
blocker.  Subsequent VA treatment records sowed that the 
veteran had a mildly symptomatic ectopic atrial tachycardia.  
Current private treatment records showed that the veteran had 
a history of tachyarrhythmias.  Thus, given that there is 
evidence of symptoms concerning the heart in service as well 
as evidence of a current heart disability, the Board finds 
that a VA examination is required in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Further, the Board notes  that it appears that a complete set 
of the veteran's service medical records from his last period 
of active duty service from March 1995 to August 1995 have 
not been associated with the claims file.  June 2004 and 
October 2004 responses to RO requests from the National 
Personnel Records Center (NPRC) appear to indicate that the 
records were not available at the Adjutant General, but 
directed the RO to request the records from the Records 
Management Center (RMC).  However, an October 2004 e-mail in 
the claims file indicated that the service medical records 
were not located at the RMC.  Nevertheless, a December 2004 
e-mail appeared to indicate that a copy of the veteran's 
service medical records were located at the VA Medical 
Center.  As these records are pertinent to this issue on 
appeal, and since the Board is remanded this issue for a VA 
examination, the Board finds that the RO should make further 
attempts through official channels, including contacting the 
VAMC, to obtain the veteran's service medical records from 
March 1995 to August 1995.  If there are no records, 
documentation used in making that determination should be set 
forth in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make further attempts 
through official channels, including 
contacting the VAMC, to obtain the 
veteran's service medical records from 
March 1995 to August 1995.  If there are 
no records, documentation used in making 
that determination should be set forth in 
the claims file.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested heart 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should clearly 
list all current heart disabilities and 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
heart disability is related to service.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


